                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Malcolm Earl B~rnes                                                  Docket No. 5:17-CR-126-lD

                               Petition for Action on Supervised Release

COMES NOW Corey Rich, U.S. Probation Officer of the court, presenting a petition for modification of
the Judgment and Commitment Order of Malcolm Earl Barnes, who, upon an earlier plea of guilty to 18
U.S.C. § 924(a)(2), 18 U.S.C. §922(g)(l), Possession of a Firearm and Ammunition by a Felon, was
sentenced by the Honorable Jame,s C. Dever III, U.S. District Judge, on September 5, 2018, to the custody
of the Bureau of Prisons for a term of 24 months. It was further ordered that upon release from imprisonment
the defendant be placed on supervised release for a period of 36 months.

   Malcolm Earl Barnes was released from ~ustody on December 21, 2018, at which time the term of
supervised release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On January 30, 2019, and February 7, 2019, the defendant submitted a urinalysis that tested positive for
Oxycodone. When confronted, he admitted to taking Percocet without a valid prescription. The defendant
was remorseful for his actions, and advised his use was in response to an old back injury. He was verbally
reprimanded, and cognitive behavioral principles were implemented. The defendant has been referred for
a substance abuse assessment and is enrolled in the Surprise Urinalysis Program. His testing frequency has
been increased. 1

It was originally ordered that the defendant be subject to the DROPS program as a condition of supervision.
Due to the lack of available nearby facilities for· the defendant to complete this sanction, and his lack of
reliable transportation, it poses an undue burden on the defendant. Therefore, it is respectfully requested
that the DROPS sanction be stricken from the conditions of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

The DROPS Sanctio!1 is hereby removed from the conditions of supervision.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


Isl Eddie J. Smith                                   Isl Corey Rich                                            \
Eddie J. Smith                                       Corey Rich
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     150 Rowan Street Suite 110
                                                     Fayetteville, NC 28301
                                                     Phone: 910-354-2540
                                                     Executed On: February 13, 2019



                                                                            /
Malcolm Earl Barnes
Docket No. 5:17-CR-126-lD
Petition For Action
Page2
                                     ORDER OF THE COURT

Considered and ordered this      14- day of     Fe, t:V ~   , 2019, and ordered filed and
made a part of the records in the above case.

     4-hovv\
Jamesc.Dever III
U.S. District Judge
